Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner contends that the determination that he was guilty of violating prison rule 108.17 (unauthorized legal assistance) was not supported by substantial evidence. However, the misbehavior report, together with the affidavits found in petitioner’s cell and petitioner’s admission that he was providing unauthorized legal assistance, warrant a rejec*924tion of this contention (see, People ex rel. Vega v Smith, 66 NY2d 130). His claim that the rule in question was unconstitutional is also without merit (see, Johnson v Avery, 393 US 483; Sostre v McGinnis, 442 F2d 178, 201, cert denied sub nom. Sostre v Oswald, 404 US 1049, 405 US 978). As to petitioner’s remaining contentions, they have been considered and found either to have been unpreserved for review or lacking in merit.
Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Weiss, Levine, Mercure and Harvey, JJ., concur.